DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 16th, 2019 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 – 15, in the reply filed on December 16, 2021 is acknowledged. The traversal is on the ground(s) that there would be no serious search/examination burden on the examiner based on the similarities of the two groups. However, there would be a serious search and examination burden if the restriction were not required because the invention of Group Il has a different classification, requires a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 16th, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 9 – 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stump (US 2014/0277664) in view of Funke (US 2010/0062099).
Regarding claim 1, Stump discloses an injection mold (ref. #208) for producing injection-molded components (Para. 41), the injection mold comprising: a first mold half (ref. #208a) with 
Yet in a similar field of endeavor, Funke discloses a molding tool for shaping and reshaping components that are composed of materials that can be thermally influenced (Para. 1). This comprises an electrically conductive reinforcing element arranged on a component-side surface of a molding tool (Para. 25) wherein the electrically conductive reinforcing element is configured to receive an electrical voltage during molding such that the electrically conductive reinforcing element increases in temperature (Para. 22). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Stump by adding an electrically conductive reinforcing element as taught by Funke. One would be motivated to make this modification to ensure that heating of molding tools can be carried out in reliable and energy-efficient manner (Funke – Para. 20).
Regarding claim 2, Stump in view of Funke teaches the invention disclosed in claim 1, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to describe the conductive reinforcing element as a fiber-reinforced tape, as Funke teaches the element is a plastic matrix with fibers embedded in the plastic matrix (Para. 22).
Regarding claim 3, Stump in view of Funke teaches the invention disclosed in claim 2, as discussed above. Furthermore, Funke teaches the fibers consist of carbon fibers (Para. 22).
Regarding claim 4, Stump in view of Funke teaches the invention disclosed in claim 2, as discussed above. Furthermore, Funke teaches the fibers are electrically conductive (Para. 22).
Regarding claim 5, Stump in view of Funke teaches the invention disclosed in claim 2, as discussed above. Furthermore, Funke teaches the element comprises electrically conductive fillers (Para. 24).  
Regarding claim 9, Stump in view of Funke teaches the invention disclosed in claim 1, as discussed above. Furthermore, Funke discloses applying a voltage to the electrically conductive reinforcing element (Para. 42; Para. 48) and it would have been obvious to one of ordinary skill in the art at the time that this voltage would come from an electrical voltage source.
Regarding claim 10, Stump in view of Funke teaches the invention disclosed in claim 1, as discussed above. Furthermore, Stump discloses the first mold half and the second mold half are printing products of a 3D printer (Para. 41).
Regarding claim 11, Stump discloses an injection mold (ref. #208) for producing injection-molded components (Para. 41), the injection mold comprising: a first mold half (ref. #208a) with a first mold surface and a second mold half (ref. #208b) with a second mold surface, wherein the first mold surface and the second mold surface together delimit a cavity when the injection mold is closed (Fig. 2; Para. 42). However, Stump does not teach an electrically conductive fiber reinforced tape. 
Yet in a similar field of endeavor, Funke discloses a molding tool for shaping and reshaping components that are composed of materials that can be thermally influenced (Para. 1). This comprises an electrically conductive fiber-reinforced tape arranged on a component-side surface of a molding tool (Para. 25) wherein the electrically conductive reinforcing tape is configured to receive an electrical voltage during molding such that the electrically conductive reinforcing element increases in temperature (Para. 22).
 It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Stump by adding an electrically conductive fiber-reinforced tape as taught by Funke. One would be motivated to make this modification to ensure that heating of molding tools can be carried out in reliable and energy-efficient manner (Funke – Para. 20).
Regarding claim 12, Stump in view of Funke teaches the invention disclosed in claim 11, as discussed above. Furthermore, Funke teaches the element is a plastic matrix with fibers embedded in the plastic matrix (Para. 22).
Regarding claim 15, Stump in view of Funke teaches the invention disclosed in claim 11, as discussed above. Furthermore, Funke discloses applying a voltage to the electrically conductive reinforcing element (Para. 42; Para. 48) and it would have been obvious to one of ordinary skill in the art at the time that this voltage would come from an electrical voltage source.

Claims 6 – 8 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stump and Funke as applied to claims 1, 2 and 11 above, and further in view of Parkinson (US 2018/0147778)
Regarding claim 6, Stump in view of Funke teaches the invention disclosed in claim 2, as discussed above. However, these references do not teach the electrically conductive reinforcing elements comprise unidirectionally oriented continuous fibers. 
Yet in a similar field of endeavor, Parkinson discloses a method or producing a fibrous preform, such as a fiber-reinforced tape, on a tool surface (Abstract). Furthermore, Parkinson discloses that it is well known in the art to stack reinforcement fibers on a tool, wherein the fibers are unidirectional carbon fibers impregnated with a resin (Para. 7).
It would have been obvious to one of ordinary skill in the art to modify the electrically conductive reinforcing element to comprise unidirectionally oriented continuous fibers. One would be motivated to make this modification to form high-strength reinforcement fibers that can also be softened when exposed to heat (Parkinson – Para. 54).
Regarding claims 7 and 13, Stump in view of Funke teaches the invention disclosed in claims 1 and 11, as discussed above. However, these references do not teach connecting the electrically conductive reinforcing element to the mold surface with an adhesive bond. Yet, Parkinson discloses applying a bonding aid or binder to a tape before attaching the tape to a tool surface (Para. 14). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 
Regarding claims 8 and 14, Stump in view of Funke teaches the invention disclosed in claims 1 and 11, as discussed above. However, these references do not teach arranging the fiber-reinforced tape on the mold surface with a laser-assisted tape laying process. However, Parkinson discloses an exemplary embodiment for attaching reinforcement fibers on a tool comprising arranging a tape on a tool surface with a laser-assisted laying process (Para. 35). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, it would have been obvious to one of ordinary skill in the art at the time to use a laser-assisted tape laying process to arrange a tape on a surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743